Case 1:18-cr-00279-SEB-DLP Document 76 Filed 05/03/21 Page 1 of 2 PageID #: 295
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

 UNITED STATES OF AMERICA                                    Case No. 1:18-cr-279-SEB-DLP-01

                                                             ORDER ON MOTION FOR
 v.                                                          SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
 SHAUN KIMBROUGH                                             (COMPASSIONATE RELEASE)


       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☒ GRANTED. The defendant's previously imposed sentence of imprisonment of 48 months is

reduced to time served as of May 5, 2021. The term of supervised release remains 3 years. The

terms of supervised release stated in the Judgment imposed on October 31, 2019 and docketed on

November 4, 2019 (dkt. 62) remain the same with the addition of the following condition: The

defendant is ordered to comply with any period of quarantine due to the COVID-19 pandemic as

directed by medical staff and/or any state or local health authority.

☒ OTHER: Consistent with the parties' May 3, 2021 Stipulation, dkt. 75, the Court finds that the

defendant has exhausted all administrative rights to appeal within the meaning of 18 U.S.C.

§ 3582(c)(1)(A). The Court also finds that extraordinary and compelling reasons warrant a

sentence reduction, that the defendant does not pose a danger to any other person or the

community, and that the sentencing factors in 18 U.S.C. § 3553(a) weigh in favor of granting the

motion. Accordingly, the defendant's motion for compassionate release, dkt. [71], is granted.

       The Bureau of Prisons is ordered to release the defendant by 4:00 p.m. on May 5, 2021.

The defendant's USM Number is 10828-027. No later than 12:00 p.m. on May 4, 2021, counsel
Case 1:18-cr-00279-SEB-DLP Document 76 Filed 05/03/21 Page 2 of 2 PageID #: 296
AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



for the United States is ordered to do the following: (1) transmit this Order to the defendant's

custodian; and (2) file a notice with the Court confirming that transmission of this Order has

occurred.

IT IS SO ORDERED.

 Dated:         5/3/2021                           _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana



Distribution:

All Electronically Registered Counsel
